Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 12/22/2021, in which claims 1-10, 13-18, and 20-23 are presented for further examination.


Allowable Subject Matter
Claims 1-10, 13-18, 20-21 and 23-24 are allowable in light of the prior art made of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James R. Walters, Reg. No. (61,523) on March 8, 2022. The application has been amended as follows:


In the claims:

	receiving, by an artificial intelligence (AI) entity comprising at least one processor and a memory element configured to store a database of a plurality of query answers, a user input query transmitted over a network via a first communication connection between a user interface and the AI entity; 
	determining at least one of an intent and a sentiment of the user based on the user input query; 
	determining whether the at least one of the intent and the sentiment of the user matches one of a plurality of candidate user input queries within a confidence threshold;
	when the at least one of the intent and the sentiment of the user does not match one of the plurality of candidate user input queries within the confidence threshold 
	evaluating content of a chat session between the user interface and the live agent interface using the separate communication connection to identify a response provided by the live agent interface as an answer to the user input query; and
	storing, by the AI entity, the answer associated with the user input query in the database of query answers.

	2. (Original)	The method of Claim 1, wherein the first communication connection is established by connecting to an instant messaging platform using a computer network; 

	wherein the user input query is received via the GUI and transmitted by the instant messaging platform. 

	3. (Original)	The method of Claim 1, wherein the first communication connection is established by connecting to a social media instant messaging platform using a computer network; 
	wherein the user interface comprises a social media chat interface presented by the social media instant messaging platform; and
	wherein the user input query is received via the social media chat interface and transmitted by the social media instant messaging platform. 

	4. (Previously Presented)	The method of Claim 1, further comprising: 
	performing a lookup to locate a match for the user input query in the plurality of query answers; and
	when there is no match for the user input query in the plurality of query answers, determining that the AI entity is unable to locate a predefined query answer corresponding to the user input query. 

	5. (Previously Presented)	The method of Claim 1, wherein evaluating content of the chat session further comprises: 

	wherein storing the answer further comprises:
		associating the response to the user input query, to generate an associated response; and
		storing the user input query and the associated response. 

	6. (Original)	The method of claim 5, wherein the response comprises a text-based message, a voice-based message, or a video-based message from a live agent computer system.

	7. (Previously Presented)	The method of Claim 1, wherein establishing the separate communication connection comprises the AI entity using an application programming interface (API) to establish a second communication connection between a live agent computer system and a user computer system over the network.

	8. (Original)	The method of claim 7, wherein the second communication connection is separate and distinct from the first communication connection between the user computer system and the AI entity over the network.

	9. (Original)	The method of claim 7, wherein the API comprises at least one of a text API, an audio call API, a video call API, and a live agent text chat API. 


	a system memory element configured to store a plurality of query answers; 
	a communication device, configured to establish communication connections using a computer network; and
	at least one processor communicatively coupled to the system memory element and the communication device, the at least one processor configured to: 
		establish a first communication connection, via the communication device, between a user interface and an artificial intelligence (AI) entity; 
		receive a user input query transmitted via the first communication connection and from the user interface;
		determine at least one of an intent and a sentiment of a user based on the user input query;
		perform a lookup in the plurality of query answers to locate a query answer corresponding to the user input query when at least one of the intent and the sentiment of the user matches one of a plurality of candidate user input queries within a confidence threshold; 
		when the plurality of query answers does not include a predefined query answer corresponding to the user input query when the at least one of the intent and the sentiment of the user does not match one of the plurality of candidate user input queries within the confidence threshold, establish a separate communication connection between the user interface and a live agent interface;
		evaluate content of a chat session between the user interface and the live agent interface using the separate communication connection to identify a response provided by the live agent interface as an answer to the user input query; and


	11-12. (Canceled)

	13. (Original)	The system of Claim 10, wherein the at least one processor is further configured to locate a query answer, by: 
	performing the lookup to locate a match for the user input query in the plurality of query answers; and
	when there is no match for the user input query in the plurality of query answers, determining that the at least one processor is unable to locate a query answer corresponding to the user input query. 

	14. (Previously Presented)	The system of Claim 10, wherein the at least one processor is further configured to evaluate the content of the chat session, by: 
	identifying contents of the chat session, wherein the contents comprise the user input query and the response provided by the live agent interface; and
	wherein storing the answer further comprises:
		associating the response to the user input query, to generate an associated response; and
		storing the user input query and the associated response in the plurality of query answers. 
 


	16. (Currently Amended)	A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, are capable of performing a method comprising: 
	when the processor is unable to locate a predefined query answer in a database of predefined query answers corresponding to a user input query submitted to an artificial intelligence (AI) entity via a user interface of an instant messaging platform over a network via a first communication connection when at least one of an intent and a sentiment of a user based on the user input query does not match one of a plurality of candidate user input queries within a confidence threshold, 
	establishing a separate communication connection between the user interface and a live agent interface over the network; 
	evaluating contents of a chat session between the user interface and the live agent interface using the separate communication connection to identify a response provided by the live agent interface as an answer to the user input query;
	associating the response to the user input query, to generate an associated response; and
	storing the associated response comprising the answer in association with the user input query in the database of predefined query answers for future use. 

	17. (Currently Amended)	The non-transitory, computer-readable medium of Claim 16, wherein the method further comprises: 
	performing a lookup, by the processor, in the predefined query answers, to locate a query answer corresponding to the user input query;
	wherein the separate communication connection is established when the predefined query answers do[[es]] not include the query answer corresponding to the user input query.

	18. (Original)	The non-transitory, computer-readable medium of Claim 17, wherein the first communication connection is established by connecting to the instant messaging platform using a computer network; 
	wherein the user interface comprises a graphical user interface (GUI) presented by the instant messaging platform; and
	wherein the user input query is received via the GUI and transmitted by the instant messaging platform. 

	19. (Canceled)

	20. (Original)	The non-transitory, computer-readable medium of Claim 16, wherein the AI entity comprises a chat-bot.

	21. (Previously Presented)	The method of claim 1, wherein evaluating the content of the chat session comprises performing machine learning to analyze a general pattern of conversation 

	22. (Canceled)

	23. (Previously Presented)	The method of claim 1, further comprising, after storing the answer associated with the user input query in the database of query answers, providing, by the AI entity, the answer associated with the user input query in the database of query answers in response to another instance of receiving the user input query.

	24. (New)	The method of claim 1, wherein:
	the plurality of query answers comprise a plurality of responses for user queries;
	each of the plurality of responses is associated with one or more of the plurality of candidate user input queries; and
	the AI entity is unable to locate a predefined query answer of the plurality of query answers corresponding to the user input query when the at least one of the intent and the sentiment of the user does not match one of the plurality of candidate user input queries within the confidence threshold.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

March 11, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167